       Case: 4:19-cv-00066-DMB-RP Doc #: 269 Filed: 05/19/21 1 of 3 PageID #: 7748


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

OLECIA JAMES                                                                                         PLAINTIFF

V.                                                                                 NO. 4:19-CV-66-DMB-RP

THE CLEVELAND SCHOOL
DISTRICT, et al.                                                                                 DEFENDANTS


                                                     ORDER

          On November 23, 2020, Jacqueline Thigpen filed a motion for summary judgment on the

claims Olecia James asserts against her related to the allegedly discriminatory assignment of rank

points. Doc. #185. James responded in opposition to the motion on December 14, 2020. Doc.

#197. Seven days later, Thigpen filed a motion to strike three exhibits to James’ response: (1) a

May 30, 2016, letter from Sherry Shepard to Thigpen complaining about the assignment of ranking

points as to Shepard’s daughter (“Shepard Letter”);1 (2) a May 16, 2018, Facebook post from

Glena Haynes Weeks complaining about the assignment of ranking points as to her daughter and

related Facebook comments;2 and (3) a June 6, 2016, New York Times article referencing the

ranking controversy involving Shepard’s daughter (“June 6 Article”). 3                       Doc. #210.       James

responded in opposition to the motion January 4, 2021. Doc. #215. Thigpen did not reply.

                                                        I
                                                    Standard

          Pursuant to Federal Rule of Civil Procedure 56(c)(1), “[a] party asserting that a fact cannot

be or is genuinely disputed must support the assertion by … citing to particular parts of materials


1
    Doc. #199-3.
2
    Doc. #201-8.
3
  Thigpen’s memorandum cites the June 6 Article as Document #199-3, which is the Shepard Letter. Document
#202-4 is a composite exhibit of three news articles—a June 6 New York Times article, which the Court presumes to
be the subject of the motion to strike; a June 30, 2017, article from The Washington Post; and a July 5, 2017, article
from CNN.com.
    Case: 4:19-cv-00066-DMB-RP Doc #: 269 Filed: 05/19/21 2 of 3 PageID #: 7749


in the record.” “Although the substance or content of the evidence submitted to support or dispute

a fact on summary judgment must be admissible, the material may be presented in a form that

would not, in itself, be admissible at trial.” Lee v. Offshore Logistical & Transp., L.L.C., 859 F.3d

353, 355 (5th Cir. 2017) (internal punctuation omitted). Thus, a party may support or dispute

summary judgment facts through documents which may be inadmissible at trial “provided their

contents can be presented in admissible form at trial.” Patel v. Tex. Tech Univ., 941 F.3d 743,

746 (5th Cir. 2019).

         Where a party objects to summary judgment evidence, “[t]he burden is on the proponent

to show that the material is admissible as presented or to explain the admissible form that is

anticipated.” Fed. R. Civ. P. 56 advisory committee’s note to 2010 amendment. When the

substance of an exhibit cannot be presented in admissible form, a district court has discretion to

strike or disregard the exhibit. Nodoushani v. S. Conn. State Univ., 507 F. App’x 79, 80 (2d Cir.

2013).

                                                II
                                              Analysis

         There is no dispute that the three exhibits Thigpen seeks to strike—the Shepard Letter, the

Facebook post, and the June 6 Article—are hearsay if offered for the truth of the matter asserted

and, therefore, would be inadmissible at trial.        However, James argues that “[b]ecause the

newspaper articles and Facebook post are not being offered to prove the truth of the matter

asserted” but rather “to show the defendants had knowledge of the inconsistent assignment of rank

points and complaints of discrimination,” such documents are not hearsay. Doc. #215 at 2.

James’ response does not appear to address the Shepard Letter but the Court presumes she intended

the argument to apply to the document.

         It is, of course, axiomatic that “[e]vidence introduced to prove merely that notice was given

is not offered to prove the truth of the matter asserted therein and, therefore, is not hearsay.”

                                                   2
    Case: 4:19-cv-00066-DMB-RP Doc #: 269 Filed: 05/19/21 3 of 3 PageID #: 7750


United States v. Cent. Gulf Lines, Inc., 747 F.2d 315, 319 (5th Cir. 1984). In the context of civil

rights cases, hearsay documents “are not admissible to prove the truth … that improper practices

existed [but] may be admitted to show that the [defendant] had notice of complaints of

discriminatory” conduct. Roque v. Harvel, No. 1:17-cv-932, 2019 WL 5265292, at *10 (W.D.

Tex. Oct. 16, 2019) (citing United States v. Chavis, 772 F.2d 100, 105 (5th Cir. 1985)).

       As noted above, James contends the documents are admissible for two purposes—“to show

the defendants had knowledge of the inconsistent assignment of rank points” and to show

knowledge of “complaints of discrimination.” To the extent the first of these purposes seems to

depend on the truth of the matter asserted (that rank points were, in fact, inconsistently assigned),

the documents are properly characterized as hearsay. However, to the extent they are being

offered to show the fact of complaints that rank points were being inconsistently assigned, they

are not hearsay. Because the documents have been offered for a proper purpose, the motion to

strike [210] is DENIED.

       SO ORDERED, this 19th day of May, 2021.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
